Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Markella Countouroudas appeals the district court’s order granting Vance Security USA Corporation’s Fed.R.Civ.P. 52(c) motion for judgment on partial findings after a bench trial on Countouroudas’s pregnancy and gender discrimination claims, brought pursuant to Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp.2010). We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order and judgment. Countouroudas v. Vance Sec. USA Corp., No. 1:09-cv-00548-LMB-TCB (E.D.Va. Feb. 22, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.